Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over prior art in Fig 1a of current application in view of 7054173 cited by Applicant and 2017/0159656.

Prior art Fig 1a of current application discloses voltage source inverter comprising rectifier circuit having an input for connection to a multi-phase ac power source and converting  ac power to dc power , inverter circuit for receiving dc power an converting dc power to ac power and DC bus circuit connected between rectifier circuit and inverter circuit to provide a relatively fix dc voltage for inverter circuit , dc bus circuit comprising dc bus including first bus rail  with soft charge circuit , see variable frequency drive box and Rsc  .  Prior art fig 1a lacks disclosing inductor on fist bus rail and capacitor network with plurality of parallel pairs of series connected capacitors.  7054173 discloses capacitor network with plurality parallel pairs of series connected capacitors, see fig 3 #242.  2017/0159656 disclose inductor on fist bus rail, see fig 1 #1. 
. 




Allowable Subject Matter
Claims 4-8 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Prior art does not disclose capacitor comprising a midpoint  of each pair to form a common midpoint ,  and fuse connected in series between capacitors,  and plurality of balancing resistors  is connected across one of the capacitors,  and snubber capacitor  connected across one of the fuses. 


Cited art CN215343930 discloses fig 1 inductor with rectifier and inverter. 


      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846